Citation Nr: 0605856	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  00-15 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's L3-5 herniated nuclei 
pulposus under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for the veteran's right L4 radiculopathy under 
the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from May 1973 to February 1979 
and from June 1985 to April 1999.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) which, in 
pertinent part, established service connection for L3-5 
herniated nuclei pulposus with radiculopathy; assigned a 10 
percent evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999) for that disability; and 
effectuated the award as of May 1, 1999.  In May 2000, the RO 
increased the evaluation for the veteran's lumbar spine 
disability from 10 to 20 percent and effectuated the award as 
of May 1, 1999.  In February 2003, the Board determined 
additional development of the record was necessary.  

In September 2003, the Board remanded the veteran's claim to 
the RO for additional development of the record.  In 
September 2005, the RO recharacterized the veteran's lumbar 
spine disability as L3-5 herniated nuclei pulposus evaluated 
as 10 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2005) and right L4 
radiculopathy evaluated as 20 percent disabling under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005) 
and effectuated the awards as of May 1, 1999.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected lumbar 
spine disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provide a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issues as an evaluation in excess of 10 
percent for the veteran's L3-5 herniated nuclei pulposus 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5237 and an evaluation in excess of 20 percent for the 
veteran's L4 radiculopathy under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  
  
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In reviewing the September 2005 rating decision, the Board 
observes that the RO assigned separate evaluations for the 
veteran's lumbar spine degenerative disc disease under the 
provisions of 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 
5237, 8520 (2005) and effectuated the awards as of May 1, 
1999.  Such action may be contrary to the provisions of 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400 
(2005); and VAOPGCPREC 7-2003 given that the effective date 
of the amended version of 38 C.F.R. § 4.71a permitting the 
assignment of separate evaluations for the orthopedic and 
neurological symptoms of intervertebral disc disease is 
September 23, 2002.  

Written statements from Dawn M. Simala, D.O., dated in 
September 2000 and March 2001 convey that she was the 
veteran's physician and treated his lumbar degenerative disc 
disease.  A December 2004 VA treatment record states that the 
veteran was being treated by a Dr. Lamb for orthopedic 
problems.  Clinical documentation of the cited treatment is 
not of record.  The VA should obtain all relevant VA 
treatment records and private clinical documentation which 
could potentially be helpful in resolving the veteran's 
claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  


Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his chronic lumbar spine 
disabilities after April 1999 including 
the names and addresses of all health 
care providers.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact Dawn M. 
Simala, D.O., Dr. Lamb, and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

2.  Request that copies of all pertinent 
VA clinical documentation pertaining to 
treatment of the veteran from April 2005 
to the present, not already of record, be 
forwarded for incorporation into the 
record.  

3.  Readjudicate the veteran's 
entitlement to an evaluation in excess of 
10 percent for his L3-5 herniated nuclei 
pulposus under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5237 and 
an evaluation in excess of 20 percent for 
his L4 radiculopathy under the provisions 
of 38 C.F.R. § 4.124a, 8250 (2005) with 
express consideration of the provisions 
of 38 C.F.R. § 4.71a effective prior to 
and after September 26, 2002 and 
VAOPGCPREC 7-2003.  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

